Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Applicant’s preliminary amendment filed on December 30, 2020 is acknowledged. Claims 183-202 were added.  Please note claims 2-182 were canceled with the amendment filed on October 26, 2020.  Claims 183-202 are currently pending and under examination.
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/332,986, filed on June 19, 2006.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on August 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 183-185, 187-189, 191-196, 198, 199 and 201-202 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8 and 12 of U.S. Patent No. 9,050,358 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are drawn to a method of treating a Clostridium difficile infection in a subject in need thereof, the method comprising orally administering to the subject a pharmaceutical composition comprising a bacterial mixture comprising non-pathogenic viable bacteria from at least two species of Clostridium, wherein the bacterial Escherichia coli, Bacteroides, Bifidobacterium and Lactobacillus. 
Moreover, the patented claims are drawn to:
Claim 1. A method for the treatment of a chronic gastrointestinal infection associated with an irritable bowel syndrome (IBS), a diarrhea, an alternating constipation/diarrhea, a flatulence, or a constipation in a gastrointestinal tract of a mammal, which method comprises: (a) providing a pharmaceutical composition comprising: (1) a plurality of viable non-pathogenic Clostridia spores; and (2) a plurality of viable non-pathogenic Collinsella, wherein the viable non-pathogenic Clostridia is selected from the group consisting of: Clostridium bifermentans, Clostridium butyricum, Clostridium difficile, Clostridium ramosum, Clostridium innocuum, and a combination thereof; and (b) administering to the mammal an effective amount of the pharmaceutical composition of (a).
Claim 3. The method of claim 1, wherein (a) the pharmaceutical composition is lyophilized, pulverized and powdered or a liquid culture; (b) the pharmaceutical composition is formulated as or is administered in a form selected from the group consisting of an enteric coated capsule, an enteric coated microcapsule, a reconstituted powder, an enema, a food, a food supplement, or a drink; or (c) the method of (b), wherein the food comprises a yogurt, a dairy-based product, a soy-based product, or a derivative thereof.
Claim 7. The method of claim 1, wherein the chronic gastrointestinal disorder is a Clostridium difficile infection.
The combination of patented claims 1, 3 and 7 anticipate and/or makes obvious the pending claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 183-202 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claim 183 is drawn to a method of treating a Clostridium difficile infection in a subject in need thereof, the method comprising orally administering to the subject a pharmaceutical composition comprising a bacterial mixture comprising non-pathogenic viable bacteria from at least two species of Clostridium, wherein the bacterial mixture does not include viable bacteria from at least one taxon selected from the group consisting of Escherichia coli, Bacteroides, Bifidobacterium and Lactobacillus. 
C. diff infection as claimed or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention. 
A representative number of species means that the species which are adequately described are representative of the entire genus.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The specification, particularly the Examples, provides written description for the following:
Example 1: Patient with long standing constipation (not C. diff related) treated with increasing doses of an orally administered bacterial mixture of Clostridium innocuum, bifermentans, C. butyricum together with Bacteroides fragilis, thetaiotaomicron and uniformis. Three strains of Escherichia coli were also included, as was Lactobacillus.
C. diff related) treated with an orally administered bacterial mixture consisting of Clostridium bifermentans, innocuum, butyricum together with three strains of Escherichia coli, three strains of Bacteroides and Peptostreptococcus productus.
Example 3: Patient with autism symptoms where the patient initially presented with gastrointestinal symptoms in association with classical autism –for treatment of the bowel symptoms (not C. diff related). Though the stool test did not indicate any specific pathogen it resembled those of chronic infection or IBS.  The patient was administered vancomycin orally followed by oral re-colonization with bacteria which include bacteroides, E. coli and non-pathogenic clostridia-including Clostridium innocuum, bifermentans and ramosum.
Example 4: Patient with autism and bowel problems (not C. diff related) administered vancomycin and oral bacteriotherapy consisting of cultures containing living probiotics to include several bacteroides species, E. coli and non-pathogenic clostridia-including Clostridium butyricum, bifermentans and innocuum.
Example 5: Patient having autism being treated for chronic diarrhea and at times incontinence (not C. diff related) administered vancomycin and then given twice daily oral bacteriotherapy. In this example specific bacteria was not identified. 
There is verbiage in the specification to suggest the administration of Clostridium species for the treatment of C. difficile infection (see for example page 5), however, the specification does not adequately describe a specific combination of Clostridium species to be utilized in a bacterial mixture that does not include at least one taxon selected from E. coli, Bacteroides, Bifidobacterium and Lactobacillus. This is necessary, because the oral 
It remains unclear what specific species, from a genus filled with a multitude of species, when orally administered is going to be effective to treat a C. difficile infection. Also, unclear as to which combination of clostridium where the bacterial formulation does not include E. coli, Bacteroides, Bifidobacterium and/or Lactobacillus is effective, especially since nearly all (examples 1-4) include the use of one or more E. coli, Bacteroides, Bifidobacterium and Lactobacillus. Example 5 remains ambiguous as it only states ‘bacteriotherapy’.
The specification has not described or provided adequate written description for the breadth of the scope which the claim encompasses.  The breadth of the claimed invention encompasses the oral administration of any clostridia species this includes, but is not limited to Clostridium absonum, Clostridium argentinense, Clostridium baratii, Clostridium bifermentans, Clostridium botulinum, Clostridium butyricum, Clostridium cadaveris, Clostridium carnis, Clostridium celatum, Clostridium chauvoei, Clostridium clostridioforme, Clostridium cochlearium, Clostridium difficile, Clostridium fallax, Clostridium felsineum, Clostridium ghonii, Clostridium glycolicum, Clostridium haemolvticum, Clostridium hastiforme, Clostridium histolyticum, Clostridium indolis, Clostridium innocuum, Clostridium irregulare, Clostridium limosum, Clostridium malenominatum, Clostridium novyi, Clostridium oroticum, Clostridium paraputrificum, Clostridium perfringens, Clostridium piliforme, Clostridium putrefaciens, Clostridium putrificum, Clostridium sardiniense, Clostridium sartagoforme, Clostridium scindens, Clostridium septicum, Clostridium sordellii, Clostridium sphenoides, Clostridium spiroforme, Clostridium sporogenes, Clostridium subterminale, Clostridium symbiosum, Clostridium tertium, Clostridium tetani, Clostridium welchii and Clostridium villosum.  
The claims encompass a genus, which is not adequately described to function in the way Applicant intends.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a microorganism and a disease. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
MPEP § 2163.02 states, "[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill 
See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention" (Id. at 1104).  Moreover, because the claims encompass a genus of varying species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice (for the function as claimed), reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the Applicant had possession of the claimed invention at the time the instant application was filed.
Conclusion
6.	No claim is allowed.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerding, US 6,635,260 B1 is the closest pre-filing date prior art teaching methods for treating CDAD (C. difficile-associated disease) in subjects administering multiple strains non-toxigenic strains of C. difficile. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        January 14, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645